DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 12/03/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figs. 7-8 are illegible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“data parsing module”;
“range transform module”;
“proportion of maximum possible (“POMP”) module”;
“rescaled probability module”;
“modified logit module”;
“statistics module”;
“mean rescaled probability module”;
“estimated standard probability module”; 
“rescaled value module”;
“range retransformation module”;
“reporting module”;
“category summation module”;
“multiple course module”;
“correlation module”; and
“plotting module”
recited in claims 1-3, 5-8, and 12-18. Examiner notes that the recitation of the limitation “wherein at least a portion of said modules comprise one or more of hardware circuits, programmable hardware circuits and executable code” recited in claims 1 and 16 does not positively recite wherein all of the modules recited above comprise one of more hardware circuits, programmable hardware circuits and executable code, such that sufficient structure, material, or acts to entirely perform the recited function has been recited. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. That is, claim 11 recites wherein the questions for each category are validated using Exploratory Factor Analysis (“EFA”) and Confirmatory Factor Analysis (“CFA”), and further, and/or wherein Structural Equation Modeling (“SEM”) is used for estimating an effect of academic engagement on students’ course success (See also, Specification, [0056]). However, the Specification fails to disclose how EFA and CFA accomplish the claimed function of validating the questions for each category ([0046]; [0056]; [0095-0096]). Further, the Specification does not disclose how SEM is used to accomplish the claimed function of estimating an effect of academic engagement on students’ course success ([0046]; [0056]; [0096]).
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the questionnaire” in ln. 8. There is insufficient antecedent basis for this limitation in the claim. A suggested amendment is as follows: “the plurality of completed questionnaires”.
Claims 3-4, 9, 16, and 19-20 are rejected for the same reasoning (recitation of “the questionnaire”).
Claim 1 is further rejected under 35 U.S.C. 112(b) because of the following recited limitation: “wherein at least a portion of said modules comprise one or more of hardware circuits, programmable hardware circuits and executable code”. It is unclear whether claim 1 is intended to list two possibilities comprising the at least a portion of said modules ((i) hardware circuits and (ii) programmable hardware circuits and executable code), or three possibilities ((i) hardware circuits, (ii) programmable hardware circuits, and (iii) executable code), which would require the use of an oxford comma following “programmable hardware circuits”. Accordingly, the claim is indefinite. 
Claim 16 is rejected for similar reasoning.
All dependent claims are rejected by virtue of their dependencies on the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
[Step 1] The claims do not fall within at least one of the four categories of patent eligible subject matter because, even though claims 1-18 recite an apparatus, and claims 19-20 recite a method, the claims appear to be drawn to a software per se. That is, independent claims 1 and 16 describe an apparatus comprising modules (See also, Figs. 2-3; [0058], where the “apparatus may be incorporated onto any computing device”), while claim 19 describes a method of using the modules, wherein the claimed apparatuses and method do not include any structural recitation aside from claiming that “at least a portion of said modules comprise one or more hardware circuits, programmable hardware circuits and executable code, the executable code stored on one or more computer readable storage media” (Emphasis added). Accordingly, claims 1-20 are patent ineligible. See MPEP 2106.03(I).
Additionally, claims 1-20 encompass an abstract idea (mathematical formulas). See MPEP 2106.04(a)(2)(I). For example, independent claim 1 recites, in part, an apparatus for data analysis comprising modules, wherein a range transform module determines a transformed scale score for the data (each answer x) as ẋ = x – 1, a proportion of maximum possible (“POMP”) module determines a POMP score p for the data as p = ẋ/n, and so on until an estimated score calculated by the range retransformation module is determined and reported (transmitted/displayed) by the reporting module. 
The claim does not recite any additional limitations to integrate the abstract idea into a practical application. Rather, the claim recites modules of the software, wherein the modules are configured to manipulate received data (i.e., range transformation, rescaling, mean calculation, etc.), which do not impose any meaningful limits on practicing the abstract idea. The data parsing module and the reporting module encompass insignificant extra-solution activity (data gathering and data transmission/display) that courts have determined to be insufficient to integrate the abstract idea into a practical application, as well as to amount to an inventive concept. See MPEP 2106.05(g). Further, the claim does not recite additional elements or a combination of elements that amount to significantly more than the judicial exception in the claim. That is, claim 1 describes the modules of the software (apparatus) configured for executing mathematical formulas using received data, which does not amount to an improvement (i.e., inventive concept) to technology or to the technological field. 
For these reasons, claims 1-20 are patent ineligible.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Williamson, M. & Gaston, K. (1999) A simple transformation for sets of range sizes. Ecography, 22(6), 674-680 – Williamson et al. teaches where any data can be rescaled to a 0-1 scale and expressed as a proportion. Williamson et al. further teaches the advantages of logit transformation, which includes conforming the data to a normal distribution. 
b.	Hu, C., Yielding, N., Davis, H.M., Zhou, H. (2011) Bounded outcome score modeling: Application to treating psoriasis with ustekinumab, Journal of Pharmacokinetics and Pharmacodynamics, 38 (4), 497-517 – Hu et al. addresses a problem with applying logit transformation at boundary points 0 and 1, wherein the logit transformation function (logit(x) = log[x/(1-x)]) approaches infinity, thus preventing its use. Hu et al. teaches avoiding this problem by first transforming bounded values to a slightly smaller interval of [ẟ, 1- ẟ] with ẟ > 0 and then applying the logit transformation.
c.	Lang, J.W., & Kersting, M. (2007) Regular feedback from student ratings of instruction. Do college teachers improve their ratings in the long run? Instructional Science, 35(3), 187-205 – Lang et al. teaches providing a questionnaire to students, wherein answers to questions of the questionnaire comprise discrete numbers 0 through 6. Lang et al. also teaches where the questionnaire may comprise 16 specific items (categories) comprising rapport, skill (teaching skill), difficulty, and content. 
d.	Alsarhan, A. (2017) Alternative Methods of Estimating the Degree of Uncertainty in Student Ratings of Teaching, Brigham Young University – Alsarhan cites to a few references by author Boysen, G. A., two of which are “Significant interpretation of small mean differences in student evaluations of teaching despite explicit warning to avoid overinterpretation” and “Using student evaluations to improve teaching: Evidence-based recommendations”, which teach that means are only estimates of true scores, and thus a teaching evaluation mean should be interpreted as an estimate falling within a possible range of scores rather than a representation of true teaching competency, and further, reporting a confidence interval along with the score (observed mean from each class) to emphasize that the score (observed mean) is only an estimate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715